Citation Nr: 0939724	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  07-20 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a disability of the 
cervical spine.  

2. Entitlement to service connection for a disability of the 
right shoulder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1999 to June 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in May 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2008, the Veteran withdrew his request for a Board 
hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran asserts that during service he was a ship 
serviceman and suffered injuries to his neck and right 
shoulder while lifting and handling heavy supplies.  

The service treatment records show that in May 2003 the 
Veteran complained of right-sided neck and shoulder pain, 
which had been intermittent over eight months.  The 
assessment was possible C5 neuropathy and scapulothoracic 
dysfunction of unknown etiology.  X-rays that same month show 
neural foraminal narrowing at C4-5 and C5-6 due to early 
degenerative changes.  

After service, private medical records show that in September 
2005 the Veteran complained of right-sided neck and shoulder 
pain.  In October 2005, the findings of a MRI of the cervical 
spine were essentially the same as the X-rays findings in May 
2003. 



On VA examination in December 2007, the Veteran complained of 
neck pain, radiating to the right upper extremity.  The 
examiner referred to X-rays of the cervical spine and 
shoulders and a MRI of the cervical spine, which are not in 
the Veteran's file.  The examiner was unable to offer a 
medical opinion without resorting to speculation on the 
etiology of the Veteran's complaint.  The VA examiner did 
suggest that an EMG of the right upper extremity may shed 
more light on the cause of the Veteran's symptoms. 

A medical opinion is adequate when there is sufficient detail 
so that the Board's review of the claim will be a fully 
informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 310-
11 (2007).  

As an EMG of the right upper extremity may be helpful in 
identifying a current disability, further evidentiary 
development under the duty to assist, 38 C.F.R. 
§ 3.159(c)(4), is necessary. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the reports of X-rays and of a 
MRI, if any, in conjunction with the VA 
examination in December 2007.  

2. Afford the Veteran a VA neurological 
examination to determine whether the 
Veteran has a current disability of the 
cervical spine or a current disability of 
the right shoulder or both. 

The examination should include EMG testing 
of the right upper extremity. 



If there is evidence of a current 
disability of the cervical spine or a 
current disability of the right shoulder 
or both the VA examiner is asked to 
address the following:

Whether it is at least as likely as not 
that any current disability of the 
cervical spine or a current disability of 
the right shoulder or both are related to 
the Veteran's in-service symptoms of 
right-sided cervical pain and right 
shoulder pain.  

In formulating the opinion, the VA 
examiner is asked to comment on the 
clinical significance of the in-service 
report of X-ray in May 2003, showing 
neural foraminal narrowing at C4-5 and C5-
6 due to early degenerative changes, and 
the post-service report of a MRI in 
October 2005, which showed essentially the 
same findings as the report of X-ray in 
May 2003. 

The VA examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as it is to find 
against causation.

The claims folder should be made available 
to the examiner.  The examiner is asked to 
address the following:

3. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


